     Case 2:21-cv-01521-GMN-BNW Document 7
                                         6 Filed 09/15/21
                                                 09/14/21 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      National Consumer Telecom & Utilities
 6    Exchange, Inc.
 7

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
     STEPHEN CHAMPAGNE,                  )             Case No. 2:21-cv-01521-GMN-BNW
10                                       )
                                         )
11                       Plaintiff,      )
                                         )
12   vs.                                 )             JOINT MOTION FOR EXTENSION OF
                                         )             TIME FOR DEFENDANT NATIONAL
13                                       )             CONSUMER TELECOM & UTILITIES
     NATIONAL CONSUMER TELECOM &         )
     UTILIES EXCHANGE, INC; AT&T UVERSE, )             EXCHANGE, INC. TO FILE ANSWER
14
                                         )
                         Defendants.     )             FIRST REQUEST
15
                                         )
16

17          Defendant National Consumer Telecom & Utilities Exchange, Inc. (“NCTUE”) has

18   requested an extension of time to answer, move or otherwise respond to the Complaint in this

19   matter, to which Plaintiff has no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY

20   STIPULATED AND AGREED to by and among counsel, that NCTUE’s time to answer, move or

21   otherwise respond to the Complaint in this action is extended from September 14, 2021 through

22   and including October 14, 2021. The request was made by NCTUE so that it can have an

23   ...

24   ...

25   ...

26   ...

27   ...

28
     Case 2:21-cv-01521-GMN-BNW Document 7
                                         6 Filed 09/15/21
                                                 09/14/21 Page 2 of 3



 1   opportunity to collect and review its internal files pertaining to the allegations in the Complaint,

 2   and Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

 3          Respectfully submitted, this 14th day of September, 2021.

 4

 5

 6
     CLARK HILL PLLC                                       No opposition
 7
     By: /s/Jeremy J. Thompson                             By: /s/David H. Krieger
 8   Jeremy J. Thompson                                    David H. Krieger, Esq.
     Nevada Bar No. 12503                                  Nevada Bar No. 9086
 9
     3800 Howard Hughes Pkwy,                              Shawn Miller, Esq.
10   Suite 500                                             Nevada Bar No. 7825
     Las Vegas, NV 89169                                   KRIEGER LAW GROUP, LLC
11   Tel: (702) 862-8300                                   2850 W. Horizon Ridge Blvd., Suite 200
     Fax: (702) 862-8400                                   Henderson, NV 89052
12   Email: jthompson@clarkhill.com                        Phone: (702) 848-3855
13                                                         Fax: (702) 385-5518
     Attorney for Defendant National Consumer              Email: dkrieger@kriegerlawgroup.com
14   Telecom & Utilities Exchange, Inc.                    Email: smiller@kriegerlawgroup.com
                                                           Attorneys for Plaintiff
15

16

17

18

19   IT IS SO ORDERED:
20

21   __________________________
     United States Magistrate Judge
22
            September 15, 2021
     DATED: __________________
23

24

25

26

27

28

                                                     -2-
     Case 2:21-cv-01521-GMN-BNW Document 7
                                         6 Filed 09/15/21
                                                 09/14/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that a true and exact copy of the foregoing has been served this 14th day of

 3   September, 2021, via CM/ECF, upon all counsel of record:

 4

 5
                                                  By: /s/Jeremy J. Thompson
 6
                                                  Jeremy J. Thompson
 7                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
 8                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
 9                                                Fax: (702) 862-8400
10                                                Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
